Citation Nr: 1505660	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $13,783.17, to include the issue of whether the request for waiver was received in a timely manner.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1972 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 determination of the Committee on Waivers and Compromises (COWAC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This determination denied the Veteran's request for waiver of recovery of an overpayment of pension benefits in the amount of $13,783.17, on the basis that the request for waiver of the overpayment was not timely. 

The Board notes that the evidence of record suggests that the Veteran is again incarcerated as of July 2013.  The Board notes that following the creation of the overpayment at issue, a second overpayment was created soon thereafter, in the amount of $2,364, by RO action to terminate retroactively the Veteran's pension benefits.  The Committee on Waivers denied the Veteran's request for waiver in a July 2014 decision.  However, to date the Veteran has not submitted a notice of disagreement with that decision.  Therefore, the issue is not before the Board.  

A review of the Veteran's Virtual VA claims file reveals most of the pertinent documents related to the Veteran's claim.  A review of the Veteran's Benefits Management System (VBMS) reveals an October 2014 Brief.  

The issue of waiver of recovery of an overpayment of VA pension benefits in the amount of $13,783.17, on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The initial letter notifying the appellant of an overpayment of VA pension benefits in the amount of $13,783.17, was mailed to him on November 6, 2009; the letter was returned undeliverable and the record as it now exists does not reflect a date that proper notice was mailed to the Veteran advising him of the existence of the overpayment and the time frame in which to request waiver of its recovery.  

2.  In the absence of persuasive evidence to the contrary, the Veteran's request for waiver of the $13,783.17 overpayment at issue, as received by VA on September 30, 2011, is considered to have been timely filed. 


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of VA pension benefits in the amount of $13,783.17 was timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq., are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  In any event, as the decision herein is favorable to the appellant, any further discussion of notice and duty to assist requirements is unnecessary.

Analysis

The threshold question to be answered in this case is whether the Veteran filed a timely request for waiver of recovery of an overpayment of VA pension benefits in the amount of $13,783.17.  
Under the applicable criteria, a request for waiver of an indebtedness under this section shall only be considered: (1) if it is made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor, or (2) except as otherwise provided herein, if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a). 

Turning to the evidence of record, a July 2008 VA and Social Security Administration Computer Match shows that the Veteran was confined to a Florida state prison on June 26, 2008.  It was indicated that the Veteran had not been assigned a release date.  A date stamp shows that this document was received August 18, 2008.  

A May 2009 notification letter informed the Veteran that the VA had received notice that the Veteran had been incarcerated at Columbia Corrections Institution, effective June 26, 2008.  The letter informed the Veteran that his benefits would be terminated the 61st day of incarceration, or August 26, 2008.  The letter was sent to a street address in Panama City, Florida.  The letter was returned undeliverable in July 2009.  

A similar notification letter was sent to the Veteran in October 2009 but addressed to the Columbia Corrections Institution in Lake City, Florida.  The letter notified the Veteran that the proposal to stop his benefits due to his incarceration had been implemented.  This letter was returned undeliverable on November 4, 2009.  

On November 6, 2009 the Veteran was sent notice of an overpayment of $13,783.17 by the Debt Management Center.  The letter was addressed to the Columbia Corrections Institution in Lake City, Florida.  The letter was returned undeliverable on November 18, 2009.  

Additional returned mail was added to the file in January 2010 and July 2010.  

An October 2010 report of general information shows that the Veteran reported that he had been released from prison and was requesting that his benefits be reinstated.  

In a December 2010 statement, the Veteran reported that he was released from prison on October 9, 2010.  He stated that he was told upon entering prison that his checks would be cut off and to reapply after his release.  The Veteran also stated that "if there is an overpayment, how much will be taken out a month and for how long".

On September 27, 2011, the Veteran submitted a waiver of his overpayment debt.  The Veteran stated that his benefits did not stop when he went to jail and now he has a debt.  The Veteran stated that he was told the VA would automatically stop his benefits after 60 days so he did not think to call.  He reported that he found out that his benefits did not stop until the bank called the Regional Office.  The Veteran reported that he was currently homeless and did not have any money with which to repay the debt.  He stated that if his benefits were restarted he would be able to pay some of it back.  

In November 2011, the Debt Management Center denied the Veteran's waiver because it was not submitted within 180 days of notification of indebtedness of November 6, 2009.  

According to the statement of the case, the Veteran filed a notice of disagreement on November 28, 2011.  The Board notes that the notice of disagreement is not of record.  

In the statement of the case, the RO continued the denial in part on the basis that "[r]egardless of the fact that multiple pieces of mail from VA that were issued to [the Veteran] in 2008 and 2009 were returned to VA as undeliverable, all evidence of record show[ed] that the latest letter originating from 2009 that was resent regarding all issues related to [the Veteran's] debt and creation of it was resent in October of 2010."  The RO maintained that the Committee did not receive any evidence of mitigating circumstances that would have prevented the Veteran from submitting his waiver request within the time limit considered to be 180 days from October 31, 2010, which was much earlier than September 30, 2011, the date the Veteran's waiver request was received by VA.  

On his August 2012 VA Form 9, the Veteran asserted disagreement with the overpayment waiver and stated that due to being in the VA housing system he moved several times and mail was not forwarded to him.  

A timely request for waiver of recovery of the overpayment of $13,783.17 would have to have been received by the RO within 180 days from November 6, 2009, assuming that the letter from VA's Debt Management Center containing information regarding the amount of the overpayment and the steps needed for requesting a waiver of its recovery was properly mailed.  The Veteran maintains that the mail was not forwarded to him.  The evidence of record suggests that the Veteran's mail was not forwarded to him while he was incarcerated.  Particularly considering that letters sent prior to November 2009 to the Columbia Correction Institution in Lake City, Florid, were returned undeliverable and the November 6, 2009, letter, which was also mailed to the Columbia Correction Institution in Lake City, Florida, was also returned undeliverable.  The statement of the case suggests that a debt creation notice and notice of waiver (described as the "latest letter") was resent to the Veteran on October 31, 2010 but neither the paper file nor the electronic record is annotated to reflect this.  There is also no mention of an October 31, 2010 re-mailing of notification in the November 2011 letter by the Debt Management Center.  The Veteran's letters contemporaneous to this time also do not suggest that he was aware that VA was claiming he owed $13,783.17.  See letters received by the RO from November 2010 to January 2011.  The Veteran was clearly incarcerated from June 2008 to October 2010 within the Florida Penal system.  Therefore, the Board finds that the November 6, 2009 letter, to which the Committee on Waivers relied exclusively in making its decision, was not received by the Veteran but was instead mailed to an address that was already evidenced as undeliverable.  

The Board observes that the record does not show when actual notice of the overpayment was provided to the appellant.  To that end, the date of the event triggering the start of the 180-day period to request waiver remains unknown, and on the basis of the facts shown by the record presented for appellate review, the timeliness of the Veteran's waiver request must be conceded.  To that extent, alone, the appeal is allowed. 


ORDER

A timely claim for waiver of recovery of an overpayment of VA pension benefits in the amount of $13,783.17 was received, and to this extent, the appeal is granted.


REMAND

Given the Board's decision on the timeliness issue regarding the Veteran's request for waiver of recovery of a $13,783.17 overpayment of pension benefits, the RO's Committee on Waivers and Compromises must now consider the merits of the waiver request considering the facts of the case.  Prior to doing so, additional development is deemed necessary.  The RO should associate missing evidence in the claims file, namely, the Veteran's November 2011 notice of disagreement, which according to the April 2012 statement of the case, was received on November 28, 2011.  Additionally, the RO should request a written paid and due statement of the Veteran's account that illustrates how the Veteran's overpayment of $13,783.17 was calculated.  Thereafter, the RO should adjudicate the claim for waiver of recovery of the debt. 

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file the Veteran's November 2011 notice of disagreement with the November 2011 decision of the Committee on Waivers, purportedly received on November 28, 2011.  All attempts to secure these records must be documented in the claims file. 

2. The Debt Management Center should produce a written paid and due statement of the Veteran's pension account.  This audit should indicate how the overpayment of $13,783.17 was calculated.  A copy of the audit should be included in the claims file. 

3. After completion of the foregoing, the RO should adjudicate the claim of whether the Veteran is entitled to a waiver of recovery of an overpayment of VA pension in the amount of $13,783.17, either in whole or in part, based on a review of the entire evidentiary record.  If the decision remains adverse to the Veteran, the RO should provide him and his representative with a supplemental statement of the case as to the waiver issue, outlining all applicable facts and governing legal authority.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


